Case 3:18-mj-01655-WIG *SEALED* Document 2 Filed 10/19/18 Page 1 of 2

[= | | ir }

 

IN THE UNITED STATES DISTRICT COURT i oe ee
FOR THE CONNECTICUT ;
ae OCT 19S 3 39
IN RE: SUBPOENA ISSUED TO Case No. 3:18MJ__ (WIG)
DOMAINS BY PROXY, LLC lS5 US DISTRICT ca
Filed Under Seal BRIDGEPORT &
ORDER

The United States has submitted an application pursuant to 18 U.S.C. § 2705(b),
requesting that the Court issue an Order commanding DOMAINS BY PROXY, LLC, an
electronic communication service provider and/or a remote computing service, not to notify any
person (including the subscribers or customers of the account(s) listed in the subpoena) of the

existence of the attached subpoena, for the period of 365 days, or until October 19, 2019, or until

further order of the Court.

 

IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that DOMAINS BY
PROXY, LLC shall not disclose the existence of the attached subpoena, for the period of 365
days, or until October 19, 2019, or until further order of the Court, to the listed subscriber or to
any other person, unless and until otherwise authorized to do so by the Court, except that
DOMAINS BY PROXY, LLC may disclose the attached subpoena to an attorney for DOMAINS

BY PROXY, LLC for the purpose of receiving legal advice.
Case 3:18-mj-01655-WIG *SEALED* Document 2 Filed 10/19/18 Page 2 of 2

IT IS FURTHER ORDERED that the application and this Order are sealed until October

19, 2019 unless otherwise ordered by the Court.

lal CDA Lf

Date HONORABLE WILLIAM I. GARFINKEL
United States Magistrate Judge

 
